                    Case 7:20-cv-02097-KMK-AEK Document 37                      1-11ea   lLtLl.tL.u   t-'a.ye   J.   u,   .L
                    Case 7:20-cv-02097-KMK-AEK Document
                                 Simpson Thacher        38 Filed 12/22/20
                                                    & Bartlett     LLP    Page 1 of 1
                                              --    ~

                                                        425 LEXINGTON AVENUE
                                                     NEW YORK, NY 10017-3954



     MEMO ENDORSED                                 TELEPHONE : +1-212 - 455-2000
                                                   FACSIMILE: +1-212-455-2502



Direct Dial Number                                                                                                             E-mail Address
+1 -21 2-455-2861                                                                                               david.el baum@st blaw. com



             BYECF                                                   December 21, 2020


                      Re:        Westchester Residential Opportunities, Inc. v. Berk-Cohen Associates at Tor
                                 View Village Apartments, LLC, et. al, No. 7:20-cv-02097-KMK-AEK

             The Honorable Kenneth M. Karas
             United States District Court Judge
             Southern District ofNew York
             The Hon. Charles L. Brieant Jr.
             Federal Building and United States Courthouse
             300 Quarropas Street
             White Plains, NY 10601-4150

             Dear Judge Karas:

                      I am writing on behalf of Plaintiff Westchester Residential Opportunities, Inc. to

             respectfully request that the Court reschedule the Case Management Conference scheduled

             on February 10, 2021. The Eleventh Circuit and the Delaware Supreme Court recently

             scheduled oral arguments on February 10 in other matters in which the lead lawyers for

             Plaintiff, Bryce Friedman and I, are involved, and we both now have conflicts. Counsel for

             Defendants has consented to this request. All counsel are available for a conference in the

             afternoon on February 10 or on February 11, 12, 16 or 17.

                      We appreciate the Court's attention to this matter.

l:fe afl7 I~oL .     7h  .J2.,
                                                                      Respectfully submitted,

f~U)l}?~ce O'J7                                                       Isl David Elbaum

 // : 3ollH                                                           David Elbaum




   BEIJING      HONG KONG        HO USTON                                PALO ALTO        SAO PAULO    TOKYO          WASHINGTON, D.C.
